Z5S-/S
                                 ELECTRONIC RECORD




COA #      02-14-00489-CR                        OFFENSE:        64.01


           Darrell Wayne Phillips v. The State
STYLE:     of Texas                              COUNTY:         Tarrant

COA DISPOSITION:        DISMJR                   TRIAL COURT:    213th District Court


DATE: 01/22/15                     Publish: NO   TC CASE #:      0557784D




                         IN THE COURT OF CRIMINAL APPEALS


          Darrell Wayne Phillips v. The State
STYLE:    of Texas                                    CCA#:
                                                                       MS-IS
         PRO SB                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:     0jl<27~                                     SIGNED:                           PC:_
JUDGE:       Wl.                                      PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD